             Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 1 of 25                                                 FILED
                                                                                                                   2020 Apr-15 PM 02:49
                                                                                                                   U.S. DISTRICT COURT
                                                                                                                       N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

    SHON LEE HALL,                                             }
                                                               }
                 Plaintiff,                                    }
                                                               }
                               v.                              }          Case No.: 2:17-cv-02000-RDP
                                                               }
    CENTRAL TRANSPORTATION,                                    }
                                                               }
               Defendant.                                      }
                                                               }


    SHON L. HALL,                                              }
                                                               }
                 Plaintiff,                                    }
                                                               }
                               v.                              }          Case No.: 2:18-cv-00853-RDP
                                                               }
    CENTRAL TRANSPORT, INC.,                                   }
                                                               }
               Defendant.                                      }
                                                               }


                                         MEMORANDUM OPINION

         Plaintiff Shon Lee Hall filed this lawsuit against Defendant Central Transport, claiming

that he was discriminated against because of his race (African-American) and retaliated against

in violation of Title VII of the Civil Rights Act of 1964, as amended. 1 (Doc. # 25). These cases

are before the court on Defendant’s Motion to for Summary Judgment. (Doc. # 44). The Motion

has been fully briefed (see Docs. # 45, 50, 53) and is ripe for review. After careful review, and


         1
            On November 30, 2017, Plaintiff filed his initial complaint in this case, alleging race discrimination and
retaliation. (Doc. # 1). On June 4, 2018, Plaintiff filed a separate lawsuit against Defendant alleging violations of the
FLSA. (See 2:18-cv-00853; Doc. # 2). On August 24, 2018, the court consolidated the two cases. (Doc. # 24). In his
Response to Defendant’s Motion for Summary Judgment, however, Plaintiff confirmed that he is waiving all claims
under the FLSA. (Doc. # 50 at 28). Therefore, the court addresses only Plaintiff’s Title VII race discrimination and
retaliation claims.
            Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 2 of 25



for the reasons explained below, the court concludes that Defendant’s Motion (see Doc. # 44) is

due to be granted.

I.      Factual Background2

        Plaintiff is an African-American male who was employed by Defendant between

approximately July 22, 2011 and October 17, 2016. (Docs. # 46-3 at 7; 46-4 at 2).3 Plaintiff

applied to work for Defendant by filling out an application online, and thereafter he met with

Chris Johnson, a Caucasian male, who was employed as Defendant’s terminal manager. (Doc. #

46-2 at 15-17). Plaintiff first began working as a “night line haul” truck driver, which required

Plaintiff to drive an 18-wheeler tractor trailer to Atlanta, Georgia, delivering and picking up (i.e.,

loading and unloading) freight. (Doc. # 46-2 at 11). Plaintiff received his initial training4 from

Derek Renkema5 (a Caucasian male) who, at that time, was employed as a night line haul driver.

(Id. at 16-17). After about a week of working the night line haul, a “day job route” opened that

allowed Plaintiff to drive to and from Gadsden, Alabama every day. (Id. at 18). When Plaintiff

transferred into that position, he changed position titles from night line haul driver to “city

driver.” (Id.). About three months after that, a Tuscaloosa route opened up and Plaintiff

transferred to work that route (Id. at 18-19). Plaintiff was also trained for that position, and he

        2
            The facts set out in this opinion are gleaned from the parties’ submissions and the court’s own
examination of the evidentiary record. All reasonable doubts about the facts have been resolved in favor of the
nonmoving party. See Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002). These
are the “facts” for summary judgment purposes only. They may not be the actual facts that could be established
through live testimony at trial. See Cox v. Adm’r U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th
Cir. 1994).
        3
           When the court cites to a specific page number, with respect to depositions, the page number corresponds
to the deposition page number. With respect to any other document, the court cites to the court-filed page number.
        4
            Before Plaintiff began working for Defendant, he had prior experience as a truck driver. So, while some
of the training was new for him, he had background knowledge about the job. (Doc. # 46-2 at 13-16).
         5
           In 2011, when Plaintiff first began his employment, Renkema trained him as a driver because Renkema
held the same position at that time. In September 2015, Renkema was promoted to terminal manager. (Doc. # 46-12
at 25).


                                                        2
             Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 3 of 25



stayed on the Tuscaloosa route for approximately five years, until his termination. (Id. at 19-20).

         As a driver, Plaintiff was required to carry a handheld device which was used to record

and track “deliveries and pickups” electronically. (Docs. # 46-1 at 23-25; 46-4 at 3). For

example, a driver would use the device to log information about deliveries and communicate

with Defendant and its customers. (Docs. # 46-1 at 25; 46-3 at 13). While at a location:

         [A] driver must scan the barcode stickers ‘pro number’ affixed to each individual
         pallet of freight being delivered, followed by the customer signing the handheld
         device as acknowledgment of the receipt. The customer signature on the handheld
         device is then transmitted to the applicable bill-of-lading,6 generating a delivery
         receipt bearing the customer’s signature. If the handheld device is malfunctioning
         such that the customer’s signature cannot be obtained on the handheld device, the
         driver is to have the customer sign the bill-of-lading confirming receipt of the
         freight. The driver then provides the signed bills-of-lading to [Defendant] when
         he returns to the terminal at the end of his route.

(Doc. # 46-4 at 2-3). Dean Kuska, an employee of Liberty Bell Agency (who contracts with

Defendant),7 testified that the handheld devices could, and did, malfunction frequently by losing

service. (Doc. # 46-1 at 24). If a handheld device malfunctioned, the bills-of-lading were not to

be scanned into the handheld once it came back online; rather, a driver was to notify a supervisor

of the issue, and the supervisor would direct the employee how to proceed. (Id. at 26; Doc. # 46-

3 at 14). Nevertheless, Plaintiff testified that it was common practice among all the drivers to

later input every delivery/pickup in the handheld if it reconnected before the end of the day.

(Doc. # 42-2 at 80).

         Additionally, Defendant used “GPS data to track its city drivers’ routes throughout the

day.” (Doc. # 46-4 at 3). “The GPS allow[ed] [Defendant] to closely monitor the driver’s every


         6
          A bill-of-lading is used to confirm receipt of freight by a customer. It “is the contract between the shipper
of goods and the carrier detailing the type, quantity, and destination of the fright being transported.” (Doc. # 46-4 at
4).

        Liberty Bell Agency “is a quality management service provider,” and Kuska had “general oversight for
         7

work comp, liability, and employment practice liability.” (Doc. # 46-1 at 8).


                                                           3
              Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 4 of 25



move while under dispatch by transmitting and electronically recording the driver’s coordinates

at a rate of every three (3) minutes or more frequently.” (Id.). If a handheld malfunctioned, the

GPS data was not affected because the GPS data was transmitted through a separate operating

system. (Id.).

         Plaintiff testified that, starting in late 2015, he believed that Renkema was discriminating

against him based on race. (Id. at 28-44). Renkema is the employee who initially trained

Plaintiff, and became the new terminal manager and Plaintiff’s direct supervisor. (Id.). Plaintiff

testified that he believed Renkema treated Caucasian employees more favorably than African-

American employees by (1) giving African-American drivers heavier loads to deliver and/or pick

up,8 (2) burdening African-American drivers with unfair delivery and pick-up locations,9 and (3)

preventing African-American drivers from leaving early on Fridays (while giving Caucasian

drivers these opportunities). (See id. at 33, 36-37). Additionally, Plaintiff testified that he

overheard Renkema saying that Eric Cooper, an African-American truck driver, looked like a

monkey, and called him “coon.”10 (Docs. # 46-2 at 115; 46-12 at 128-29). Plaintiff also testified

that Renkema was “vindictive;” regardless of one’s race, “[i]f you question[ed] him about

anything he was going to make it hard on you.” (Doc. # 46-2 at 45-46).

         Plaintiff testified that, during a normal delivery or pick up, if he finished earlier than

anticipated, he was required to contact dispatch, and they would direct him how to proceed from

         8
           Plaintiff testified that Ron Hatworth, an African-American male, was targeted by Renkema. Plaintiff says
that, on one shift, Renkema gave Hatworth four deliveries to Sally’s (which Plaintiff characterized as a difficult and
strenuous job). (Doc. # 46-2 at 31-32). Although Plaintiff tried to take two of the shifts (so that Hatworth did not
have to do all four by himself), Renkema would not allow him to help Hatworth. (Id. at 32).
         9
          Plaintiff testified that Renkema frequently sent Larry Holmes and Michael Fagan, African American
employees, into someone else’s delivery/pick-up territory, “especially on Friday[s],” so that the Caucasian drivers
could go home early rather than completed their shift. (Doc. # 46-2 at 34-35).
         10
           Renkema testified that he believed Cooper’s nickname to be “coon,” but that once he was informed what
that term represented, he “apologized to the drivers that took offense to it,” and he was reprimanded for using the
term. (Doc. # 46-12 at 129).

                                                          4
              Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 5 of 25



there. (Id. at 60-61). Plaintiff was audited in April 2016 because there were a few instances

where his GPS showed him sitting in one location for a long period of time. He explained that

this was because he was waiting on dispatch to tell him what to do. (Id. at 60-61). Although

Plaintiff did not receive any discipline as a result of the April 2016 audit, he testified that such

audits are not routinely performed on city drivers. (Id. at 59).

         On July 1, 2016, Plaintiff testified that his position was converted to “city driver lead,”11

and that, while he was “supposed to get a raise,” his salary never changed.12 (Id. at 24, 131-33;

Doc. # 50-1 at 1). During his transition, Plaintiff says he was still required to maintain his

primary job, and that this so-called new “position” would merely add additional duties. (Doc. #

46-2 at 136). Plaintiff received about two weeks of training from Darryl (who held the position

previously) to “set trailers with the computer in the office and . . . set the outbound trailers for the

line haul and to set the trailers that go out to be loaded in the morning” (i.e., organize the

scheduling of deliveries and pick-ups). (Id. at 24, 133-34). However, Plaintiff was never fully

trained. (Id.). Plaintiff testified that his additional responsibilities included closing out terminals,

preparing bills-of-lading, assigning doors for trailers, and securing the building.13 (Doc. # 50-1 at

1). These duties were not previously part of his former driver position. (Doc. # 46-2 at 24-25).

Notwithstanding his assumption of these new responsibilities, Plaintiff testified that he did not

receive the position he was trained for because Defendant hired an “outside” applicant—Brad

         11
            Defendant disputes Plaintiff’s claim that he received a promotion. Kuska testified that a transition from
city driver to city driver lead would not be considered a promotion and the pay for the two positions was the same.
(Doc. # 46-1 at 21). However, Plaintiff testified that this was a promotion because Darryl and Renkema had showed
him on the computer that his position had changed. (Doc. # 46-2 at 26). Plaintiff also testified that other drivers did
not have access to the computers, but he did, and contends this is another indication that his position had changed.
(Id. at 26-27).
          12
             Plaintiff testified that he filled out paperwork that indicated he would receive a pay increase in this
position. (Doc. # 46-2 at 137).
         13
            Plaintiff’s description of his duties is consistent with the duties listed in the city driver lead job
description. (See Doc. # 46-10).

                                                          5
         Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 6 of 25



Shupe, a Caucasian male. (Id. at 137).

       According to Defendant, in September 2016, Plaintiff applied for the position of

Outbound Supervisor, which Shupe was hired to fill. (Doc. # 46-12 at 84-85; Doc. # 46-4 at 2).

Renkema told Plaintiff that they “decided to go another route,” even though (according to

Plaintiff) he had more experience than Shupe. (Doc. # 46-2 at 138).

       On July 14, 2016, Plaintiff was “given a written warning for not communicating with []

Renkema . . . when using [his] handheld radio.” (Doc. # 50-2 at 3). Plaintiff testified that he

informed Renkema that the handheld had malfunctioned and that he “had been communicating

with his supervisors via his personal cell phone.” (Id.). Nonetheless, Plaintiff was given a written

warning. (Id.). Nick Reeves and Chad Ireland, both Caucasian males who had previously done

the same thing, were not disciplined. (Id.).

       On October 3, 2016, Plaintiff received an Incident Action Report (“IAR”) for failure to

take a lunch break. (Doc. # 46-2 at 88).

       In October 2016 -- about one week before he was terminated -- Plaintiff attempted to

contact Rick Mayfield, Defendant’s Regional Employee Relations Manager, about Renkema’s

discriminatory conduct towards his employees, particularly African-American drivers; however,

Plaintiff was not able to reach Mayfield. (Doc. # 46-2 at 48-49).

       On October 13, 2016, Renkema completed two IARs regarding Plaintiff’s work

performance. IARs are considered disciplinary in nature. (Doc. # 46-12 at 49).

       The first IAR stated that Plaintiff “failed to show [a certain product/shipment] . . .

actually delivered sometime prior to 11:55 am according to communication between the

dispatcher and [Plaintiff]. It was actually scanned [in as] delivered at 17:41 pm.” (Doc. # 46-2 at

90). Plaintiff testified that when he got to his first stop, his handheld malfunctioned. (Id. at 76).



                                                 6
         Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 7 of 25



He further testified that, even though the handheld malfunctioned, the customer signed the bill of

lading. (Doc. # 46-2 at 96). After the malfunction, Plaintiff received a call from Shupe (“the

second in charge to [Renkema]” and the Outbound Supervisor), who told Plaintiff to continue his

route and his deliveries, and that if Plaintiff was required to make any other pick-ups, he would

call and “give the address.” (Id.). Plaintiff testified that he had only been scheduled to make

deliveries (as opposed to pick-ups) that day. (Id. at 77). At 5:00 or 5:30 pm, Shupe told Plaintiff

“to start heading back” and put his deliveries into the handheld when it came back on. (Id.).

Plaintiff entered his deliveries for that day into the handheld before he returned to the terminal.

(Id. at 80). Plaintiff says this was common practice when the handhelds malfunctioned. (Id.).

       The second IAR noted that Plaintiff had “failed to show deliveries delivered at the actual

time they were delivered in his hand held. [The particular delivery] was delivered prior to 11:55

but [Plaintiff] did not show it delivered until 17:36 pm.” (Id. at 92).

       With respect to both of these incidents, Defendant contends that Plaintiff forged a

customer’s signature. (Doc. # 46-2 at 75). Matt Shad, the Senior Manager for Labor Relations

and Field Compliance, testified that he reviewed the GPS data gathered for Plaintiff on October

13, 2016. He testified that the GPS data showed “that [Plaintiff] was at the same location

between 5:38 p.m. and 5:46 p.m. During those eight minutes, electronic delivery receipts were

signed for five deliveries to customer locations[, and those locations were] a minimum of fifteen

[and] a maximum of fifty miles apart from each other.” (Doc. # 46-4 at 4).

       On October 14, 2016, Plaintiff met with Renkema and was asked to sign both IARs. (Id.

at 83). Patrick Mayfield was present via telephone. (Id. at 84). Plaintiff testified that Renkema

would not give him his paycheck until he signed both reports. (Doc. # 46-2 at 83). Plaintiff

objected, contending that this type of incident occurred frequently with many other drivers, but



                                                  7
           Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 8 of 25



that no other driver had been written up. (Id. at 84). Plaintiff asked why he was being issued two

IARs. (Id.; Doc. # 46-6 at 2). Mayfield instructed Plaintiff to sign them, telling him “[i]t’s

nothing and go to work.” (Doc. # 46-2 at 83). Mayfield informed Plaintiff that signing the IARs

was not an admission of guilt and that he could write “whatever comments he wanted” on them.

(Doc. # 46-7 at 1). Mayfield also reiterated to Plaintiff that refusing to sign an IAR is considered

insubordination and constitutes grounds for termination. (Id.). Plaintiff signed the reports. (Doc.

# 46-2 at 85). Defendant contends that, during this discussion, Plaintiff was loud and

unprofessional in violation of the company’s code of conduct. (Docs. # 46-6; 46-7). However,

Plaintiff testified that he “never cursed, threatened[,] or bullied Renkema or [] Mayfield.” (Doc.

# 50-1 at 2).

         On that same day, October 14, 2016, after the IARs were issued, Plaintiff testified that

Renkema “chang[ed] everything around.” (Doc. # 46-2 at 88-89). Plaintiff was taken off his

normal Tuscaloosa route14, “put on something else[,] and [Renkema] overload[ed] [his] truck” by

assigning him deliveries that were usually on other drivers’ routes. (Doc. # 46-2 at 88-89).

Plaintiff informed Renkema that he “had an emergency” and left work. (Id. at 85). As he left,

Plaintiff took copies of the bills-of-lading to “show [that Renkema was] being vindictive.” (Id. at

101; Doc. # 46-6 at 2). Renkema asked Plaintiff to return the bills-of-lading, but Plaintiff ignored

his request. (Doc. # 46-6 at 2). Defendant contends that this also violated company policy. (Doc.

# 46-9 at 6-7).

         On October 17, 2016, Defendant decided to terminate Plaintiff’s employment. (Docs. #

46-1 at 37; 46-4 at 4; 46-9 at 2). Renkema testified that he called Plaintiff that day from the

         14
            Plaintiff testified that this was not the first time that Renkema changed his route. During the week of
October 3, 2016, after Plaintiff “started trying to contact . . . Mayfield about the bills of lading” (see Doc. # 46-2 at
86-87), Renkema sent him to VFW (a plumbing company) to make deliveries. (Id.). VFW was not on Plaintiff’s
usual route. (Id.).


                                                           8
          Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 9 of 25



company’s office phone to inform him that he was terminated. (Doc. # 46-12 at 95). Plaintiff

disputes this and claims that Renkema notified him of his termination on October 20, 2016.

(Doc. # 50-1 at 1, ¶ 2).

         Although Renkema notified Plaintiff of his termination, Shad was the primary

decisionmaker. (Doc. # 46-4 at 4). Shad testified that Plaintiff was fired for four reasons: (1)

unprofessional conduct; (2) insubordination; (3) forging customer signatures on bills-of-lading;

and (4) removing bills-of-lading from company premises without authorization. (Id. at 2).

         On October 17, 2016, Plaintiff filed his initial Charge of Discrimination with the Equal

Employment Opportunity Office (“EEOC”). (Docs. # 1 at 8; 50-2 at 2). The EEOC’s Charge

Detail notes that the “Notice of Charge [was] prepared for serving via Digital Charge System” on

October 19, 2016. (Doc. # 50-2 at 3). Plaintiff’s EEOC Charge was not received by Defendant

until October 25, 2019. (Doc. # 46-1 at 13-14; Doc. # 46-4 at 5).

         October 21, 2016, Plaintiff filed an amended EEOC Charge which added a claim that his

termination was based on his race. (Doc. # 1 at 9). The Amended Charge does not mention

retaliation in the text, nor is the retaliation box checked. (Doc. # 1 at 9-10).

         On October 24, 2016, Plaintiff was contacted by Charlie Burroughs, the Regional

Security Manager for Defendant, regarding the bills-of-lading he had taken. (Doc. # 46-6 at 2).

Plaintiff’s wife returned the bills-of-lading on October 28, 2016. (Doc. # 46-6 at 5).

         After Plaintiff’s termination, Defendant did not fill his “city drive lead” position. (Doc. #

46-4 at 3). Rather, Shupe, the Outbound Supervisor hired in September 2016, assumed those

duties. (Id.). The next two city drivers who were hired by Defendant were African American.

(Id.).

         On November 30, 2017, Plaintiff filed his initial Complaint in this action. (Doc. # 1). On



                                                   9
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 10 of 25



September 4, 2018, Plaintiff filed his Amended Complaint. (Doc. # 25).

II.    Standard of Review

       Under Federal Rule of Civil Procedure 56, summary judgment is proper “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

party asking for summary judgment always bears the initial responsibility of informing the court

of the basis for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323. Once the moving

party has met its burden, Rule 56 requires the non-moving party to go beyond the pleadings and -

- by pointing to affidavits, or depositions, answers to interrogatories, and/or admissions on file --

designate specific facts showing that there is a genuine issue for trial. Id. at 324.

       The substantive law will identify which facts are material and which are irrelevant. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Anderson”). All reasonable doubts

about the facts and all justifiable inferences are resolved in favor of the non-movant. See Allen v.

Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If

the evidence is merely colorable, or is not significantly probative, summary judgment may be

granted. See id. at 249.

       When faced with a “properly supported motion for summary judgment, [the nonmoving

party] must come forward with specific factual evidence, presenting more than mere

allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997). As Anderson



                                                  10
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 11 of 25



teaches, under Rule 56(c) a plaintiff may not simply rest on her allegations made in the

complaint; instead, as the party bearing the burden of proof at trial, she must come forward with

at least some evidence to support each element essential to her case at trial. See Anderson, 477

U.S. at 252. “[A] party opposing a properly supported motion for summary judgment ‘may not

rest upon the mere allegations or denials of his pleading, but . . . must set forth specific facts

showing that there is a genuine issue for trial.’” Id. at 248 (citations omitted).

       Summary judgment is mandated “against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322. “Summary judgment may be

granted if the non-moving party’s evidence is merely colorable or is not significantly probative.”

Sawyer v. Sw. Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477

U.S. at 250-51).

       “[A]t the summary judgment stage the judge’s function is not himself to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Anderson, 477 U.S. at 249. “Essentially, the inquiry is ‘whether the evidence presents

a sufficient disagreement to require submission to the jury or whether it is so one-sided that one

party must prevail as a matter of law.” Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477

U.S. at 251-52); see also LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999)

(“The law is clear . . . that suspicion, perception, opinion, and belief cannot be used to defeat a

motion for summary judgment.”).

III.   Analysis

       Plaintiff’s Amended Complaint contains two counts under Title VII: Count One alleges

that Defendant subjected him to race discrimination, and Count Two alleges that Defendant



                                                  11
          Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 12 of 25



retaliated against him. (Doc. # 25 at 7, 9). Although the Amended Complaint makes reference to

an alleged promotion, Plaintiff’s response to Defendant’s Motion for Summary Judgment makes

clear that the challenged employment decision under both Counts is Plaintiff’s termination. (See

generally Doc. # 50).15 After careful review, and for the reasons discussed in detail below, the

court concludes that Defendant’s Motion for Summary Judgment is due to be granted.

         A.       Plaintiff’s Race Discrimination Claim

         Absent direct evidence of racial discrimination (and, to be clear, there is no direct

evidence in the Rule 56 record), Title VII claims are generally evaluated according to the

burden-shifting framework developed by the Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). Bryant v. Jones, 575 F.3d 1281, 1307 (11th Cir. 2009). The prima

facie elements are flexible to accommodate the presentation of a variety of claims in different

contexts. One of those methods is to require a Title VII plaintiff to establish a prima facie case of

discrimination by showing, among other things, that he was replaced by a person outside his

protected class or was treated less favorably than a similarly-situated individual outside his

protected class. Borden v. Cheaha Reg’l Mental Health Ctr., Inc., 760 F. App’x 828, 831 (11th

Cir.), cert. denied, 139 S. Ct. 2720, 204 L. Ed. 2d 1116 (2019), reh’g denied, 140 S. Ct. 30, 204

L. Ed. 2d 1185 (2019); Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir.

2010); Maynard v. Bd. of Regents of the Div. of Univs. of the Fla. Dep’t of Educ., 342 F.3d 1281,

1289 (11th Cir. 2003). If the plaintiff makes such a showing, the burden shifts to the defendant to

articulate a legitimate, nondiscriminatory reason for the adverse employment action. McDonnell


         15
             Plaintiff has therefore abandoned any promotion claim. See Coalition for the Abolition of Marijuana
Prohibition v. City of Atlanta, 219 F.3d 1301, 1326 (11th Cir. 2000) (“The appellants’ failure to brief and argue this
issue during the proceedings before the district court is grounds for finding that the issue has been abandoned.”);
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (dismissing undefended claims on
summary judgment); Hudson v. Norfolk S. Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001) (“When a party
fails to respond to an argument or otherwise address a claim, the Court deems such argument or claim abandoned.”).
Since the claim has been abandoned, it is unnecessary to analyze it.

                                                         12
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 13 of 25



Douglas, 411 U.S. at 802; Chapman v. AI Transp., 229 F.3d 1012, 1024 (11th Cir. 2000) (en

banc). This burden is one of production, not persuasion, and is “exceedingly light.” Turnes v.

AmSouth Bank, N.A., 36 F.3d 1057, 1061 (11th Cir. 1994); Perryman v. Johnson Prod. Co., 698

F.2d 1138, 1141 (11th Cir. 1983). “If the employer satisfies its burden by articulating one or

more reasons, then the presumption of discrimination is rebutted, and the burden of production

shifts to the plaintiff to offer evidence that the alleged reason of the employer is a pretext for

illegal discrimination.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004)..

               1.     Plaintiff Has Established a Prima Facie Case of Discrimination

       Plaintiff argues that he has established a prima facie case because, after his termination,

he was replaced by a white employee, Shupe. (Doc. # 50 at 15-16). Defendant responds that

Plaintiff cannot establish a prima facie case in this manner because he was not replaced by Shupe

(who was the Outbound Supervisor). (Doc. # 46 at 11-12).

       Establishing a prima facie case under this particular rendition of the McDonnel Douglas

framework requires a plaintiff to identify the individual who replaced him and “show that the

replacement actually performed [ ] plaintiff’s duties.” Hawkins v. Ceco Corp., 883 F.2d 977, 982

(11th Cir. 1989). Defendant did not hire another city lead driver after Plaintiff was terminated.

(Doc. # 46-12 at 84-85). Rather, the Outbound Supervisor, Brad Shupe who is Caucasian,

assumed some of his duties. (Doc. # 45 at 11-12).

       However, after careful review, the court concludes that the question of whether Shupe

officially replaced Plaintiff is immaterial. Without question, regardless of how Defendant

characterizes the decision, the Rule 56 evidence raises an inference that Plaintiff’s duties were

assumed by a white employee. “If an employer could insulate itself from a Title VII suit merely

by reassigning a discharged employee’s duties to a white employee but never formally call it a



                                               13
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 14 of 25



replacement, Congress’s intent in enacting Title VII would be thwarted.” Tolbert v. Briggs &

Stratton Corp., 510 F. Supp. 2d 549, 554 (M.D. Ala.), aff'd, 256 F. App'x 340 (11th Cir. 2007)

(citing Al–Hashimi v. Scott, 756 F.Supp. 1567, 1579 (S.D. Ga. 1991) (“The defendant argues that

since no new [employee] was hired, the plaintiff's position has not been ‘filled’ by anyone. The

Court agrees with the plaintiff that this technicality should not be used to circumvent the

plaintiff's rights under the statute.”)). Because Plaintiff has presented evidence that his duties

were assumed by a white employee, a reasonable jury could conclude that Plaintiff was replaced

by someone outside the protected class. For summary judgment purposes, therefore, the fourth

element of Plaintiff’s prima facie case has been met.

               2.       Defendant’s Legitimate, Non-Discriminatory Reasons for Plaintiff’s
                        Termination

       Defendant has explained that it terminated Plaintiff’s employment for (1) unprofessional

conduct; (2) insubordination; (3) forging customer signatures on bills-of-lading; and (4)

removing bills-of-lading from company premises without authorization. (Doc. # 46-4 at 2).

These are without a doubt legitimate, nondiscriminatory reasons for terminating an employee.

See Jones v. Bessemer Carraway Med. Ctr., 151 F.3d 1321, 1325 n.16 (11th Cir. 1998) (“Title

VII is not a shield against harsh treatment at the workplace. . . . The employer may fire an

employee for a good reason, a bad reason, a reason based on erroneous facts, or for no reason at

all, as long as its action is not for a discriminatory reason.”). So, the burden shifts to Plaintiff to

show these reasons are pretextual.

               3.       Plaintiff Has Not Demonstrated That Defendant’s Reasons for His
                        Termination Are a Pretext for Race Discrimination

       The Eleventh Circuit recently reiterated how a plaintiff may meet his or her burden of

establishing pretext:

       To establish pretext, the plaintiff must show that the proffered reason was false

                                                  14
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 15 of 25



       and that the real reason was discrimination. St. Mary’s Honor Ctr. v. Hicks, 509
       U.S. 502, 515, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993). The plaintiff may
       accomplish this by producing “sufficient evidence to allow a reasonable finder of
       fact to conclude that the [employer’s] articulated reasons were not believable.”
       Brooks [v. Cty Comm’n of Jefferson Cty, 446 F.3d 1160, 1163 (11th Cir. 2006)]..
       An employee must meet the employer’s proffered reason “head on” and rebut it.
       Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc). If the
       employer proffers more than one legitimate, nondiscriminatory reason, the
       plaintiff must rebut each reason to survive a motion for summary judgment. Id. at
       1037. If the plaintiff fails to show pretext, we will affirm the grant of summary
       judgment on that ground. EEOC v. Total Sys. Servs., 221 F.3d 1171, 1177 (11th
       Cir. 2000).

Bruno v. Greene Cty. Sch., 2020 WL 524723, at *2 (11th Cir. Feb. 3, 2020). In addressing

pretext, “the plaintiff may not recast the reason, attempt to substitute his business judgment for

that of the employer, or simply quarrel with the wisdom of that reason, assuming the reason is

one that might motivate a reasonable employer.” Proe v. Facts Services, Inc., 2012 WL 4711588,

* 2 (11th Cir. Oct. 12, 2012) (quoting Chapman, 229 F.3d at 1030) (internal quotations omitted);

Rowell v. BellSouth Corp., 433 F.3d 794, 798 (11th Cir. 2005) (noting that “[i]t is by now

axiomatic that we cannot second-guess the business decisions of an employer”)). To avoid

summary judgment, Plaintiff must rebut each reason for his termination, and show that the real

reason for his termination was his race. The court addresses each articulated reason in turn.

                      a.      Unprofessional Conduct

        The first basis asserted by Defendant for Plaintiff’s termination is that he exhibited

unprofessional conduct when, on October 14, 2016, Renkema asked him to sign the two IARs.

Renkema and Mayfield both reported that Plaintiff was agitated, belligerent, and yelling. (Doc. #

46-6- at 3; Doc. # 46-7 at 2; 46-12 at 100). Plaintiff admits that he “may have raised his voice,”

but asserts that he “never cursed, threatened[,] or bullied Renkema or [] Mayfield.” (Doc. # 50-1

at 2). Of course, Defendant need not show that Plaintiff cursed, threatened, and/or bullied

another to have grounds to terminate for unprofessional conduct. Thus, the fact that Plaintiff did


                                                15
         Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 16 of 25



not curse, threaten, or bully anyone does not establish that this reason for his termination was

false.

         Plaintiff also points out that Renkema has admitted that he had been yelled at and cursed

at by others before, but in those instances, he only recommended IARs for those employees.

(Doc. # 46-12 at 47, 100). However, while he could certainly write employees up, Renkema

testified (and it is undisputed) that he did not have the authority to terminate anyone. (Id.). The

decision maker with respect to Plaintiff’s termination was Defendant’s Senior Manager for Labor

Relations and Field Compliance, Shad. (Doc. # 46-4 at 4). Plaintiff has not presented any

evidence that Shad tolerated unprofessional conduct from other employees. Therefore, evidence

that Renkema may have not terminated an employee for yelling and cursing does not raise a

question about the veracity of this articulated reason for Plaintiff’s termination.

         Because Plaintiff has failed to establish that the first of the four reasons for his

termination was false, he cannot establish that it was pretextual. Brooks v. Cty. Comm'n of

Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006) (“A reason is not pretext for discrimination

“unless it is shown both that the reason was false, and that discrimination was the real reason.’”

(quoting St. Mary’s Honor Ctr., 509 U.S. at 515)(emphasis in original)).

                       b.      Insubordination

         The second reason articulated for terminating Plaintiff is insubordination. The same

incident where Plaintiff initially refused to sign the IARs and became angry with Renkema also

serves as the basis for this charge of insubordination. For the same reasons discussed above,

Plaintiff has failed to establish that the second of the four reasons for his termination was false.

He cannot, therefore, establish that it was pretextual. St. Mary’s Honor Ctr., 509 U.S. at 515;

Brooks, 446 F.3d at 1163.



                                                 16
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 17 of 25



                         c.   Forging Customer Signatures on Bills-of-Lading

       The third reason for Plaintiff’s termination was forging customer signatures on bills-of-

lading. Generally, when a pick-up or delivery is made, the customer signed the handheld device.

The customer’s signature was then transmitted to the applicable bill of lading, and a receipt was

generated with the customer’s signature. When the handheld failed to operate, the driver was

supposed to have the customer physically sign the bill of lading. During the incident in question,

while Plaintiff remained in one physical location during an eight minute period on October 13,

2016, Plaintiff entered electronic delivery signatures for locations that were between fifteen and

fifty miles apart. Therefore, Defendant concluded that Plaintiff forged those customer signatures.

(See Doc. # 45 at 15).

       Plaintiff argues that, when he called Shupe to inform him that his handheld had

malfunctioned, Shupe told him to keep making deliveries and record the signatures in the

handheld when it came back online. (Doc. # 50 at 20). Once the handheld device came back

online, Plaintiff “put marks in the signature to make his records complete, as instructed by

[Shupe].” (Id. at 21). Plaintiff maintains, however, that the customer, not Plaintiff, signed the

respective bill of lading.” (Id.). Plaintiff also argues that Defendant’s reason has shifted from

forging signatures on the handheld device (the position it took in its EEOC position statement) to

forging signatures on the bills-of-lading (the position it took in its summary judgment brief). He

argues that a reasonable jury could conclude from Defendant’s use of a shifting reason for

termination demonstrates that the reason was a pretext for race discrimination.

        To demonstrate pretext, the plaintiff must show both (1) that the proffered reason was

false, and (2) that discrimination was the real reason for the employer’s action. Brooks, 446 F.3d

at 1163. The court cannot conclude that the slight shift in the forged signature explanation is, in



                                                17
          Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 18 of 25



and of itself, sufficient to demonstrate that Defendant’s reason is false. The Rule 56 record

evidence shows that a signature on the handheld device is, generally, transmitted to a bill of

lading. (Doc. # 46-4 at 2-3). To the extent Plaintiff, rather than the customer, signed the handheld

device, that would obviously generate a bill-of-lading with Plaintiff’s signature (not a

customer’s). Therefore, under these circumstances, the change from the “charge” of a forged

signature on the handheld to one of a forged signature on the bill of lading does not itself indicate

that the reason is false. See Kretzschmar v. Birmingham Nursing & Rehab. Ctr. E., LLC, 2017

WL 2212705 at *17 (N.D. Ala. May 19, 2017) (no pretext where defendant offered evidence to

the court regarding grounds for termination not included in its EEOC position statement);

Thomkins v. Cuts By Us., Inc., 2019 WL 3387775 at *9 (N.D. Ala. July 26, 2019) (no pretext

shown by offering court examples of plaintiff’s deficient leadership which were not presented to

the EEOC).

         Plaintiff also argues that Nicholas Reeves, a former white employee, signed his handheld

device when making deliveries, but was not disciplined. (Doc. # 50 at 21).16 However, Plaintiff

has presented no evidence that Shad, the decision maker in this case, was aware that Reeves also

signed the handheld device on behalf of a customer. Therefore, this evidence does not call into

question the third reason for Plaintiff’s termination. Because Plaintiff has not shown that this

reason for his termination was false, he has failed to establish that the third of the four reasons

for his termination was pretextual.

                           d.       Removing Bills-of-Lading From Company Premises Without
                                    Authorization

         Defendant’s fourth reason for Plaintiff’s termination was that Plaintiff removed bills-of-

lading without authorization. After the altercation between Plaintiff and Renkema on October 14,

         16
           Plaintiff also makes reference to an affidavit by Reeves, but that affidavit has not been filed in the court
record. (See, generally, Doc. # 50 and the exhibits thereto).

                                                          18
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 19 of 25



2016, Plaintiff took the company’s bills-of-lading when he left work. (Doc. # 46-2 at 118-19).

Renkema saw Plaintiff take the documents and asked him to return them. (Id.). Plaintiff refused

and left with the documents. (Id. at 119). Thus, Plaintiff did not simply take some bills-of-lading

home. Rather, it is undisputed that he took them in deliberate defiance of his supervisor’s

instruction. Plaintiff asserts that Defendant’s fourth reason for his termination is pretextual

because “the record is clear that Caucasian drivers Plaintiff [sic] removed bills of lading without

company authorization on previous occasion(s), but Defendant did not discipline them in any

way.” (Doc. # 50 at 22). Plaintiff cites to Renkema’s deposition at page 48 in support of this

argument. The court has reviewed page 48 of Renkema’s deposition (and the surrounding pages).

Renkema merely testified that he did not recall disciplining anyone for removing bills-of-lading

without authorization. (Doc. # 46-12 at 48). Nothing about Renkema’s testimony can be read to

say that any other employees had removed bills-of-lading without authorization, that he was

aware of that happening, or (and this is the critical inquiry) that the actual decisionmaker Shad

was aware of that. Plaintiff has provided no other record citation to support this argument.

Therefore, the records is not clear that other, white employees had committed the same work rule

violation as Plaintiff and were not disciplined for it. Plaintiff has failed to establish that the

fourth of the four reasons for his termination was false. Therefore, he has not established that it

was pretextual.

                      e.      Plaintiff Has Failed to Show Race was the Real Reason for his
                              Termination

       Establishing pretext is not just about calling an employer’s reasons for a termination into

question. To demonstrate pretext, the plaintiff must also show that discrimination was the real

reason for the employer’s action. Brooks, 446 F.3d at 1163.

       As evidence of racial bias, Plaintiff testified that he overheard Renkema saying that Eric


                                                19
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 20 of 25



Cooper, an African-American truck driver, looked like a monkey and he called him “coon.”. (Id.

at 115). He testified that on one occasion, Renkema gave him some of a white employee’s

delivery locations in violation of company policy. (See Doc. # 46-2 at 88-89). And, Plaintiff

testified that Kris Benson, a Caucasian driver, used profanity frequently with Renkema but was

never terminated. (Doc. # 46-2 at 206-07). However, Plaintiff also concedes that Renkema

treated both African-American and Caucasian drivers the same if they questioned him about any

of his decisions. (Doc. # 46-2 at 45-46).

       What little evidence of racial bias Plaintiff has presented all relates to Renkema.

However, it is undisputed that Renkema was not the decisionmaker with regard to Plaintiff’s

termination – Shad was. Moreover, Plaintiff has not alleged that Renkema, Shad, or anyone else

made any comments indicating racial bias that were in any way connected to the decision to

terminate Plaintiff. Stray comments by a supervisor which are not related to the termination

decision are insufficient to show pretext absent some other evidence. See Scott v. Suncoast

Beverage Sales, Ltd., 295 F.3d 1223, 1229 (11th Cir. 2002) (pretext not established by

supervisor’s statement, “[w]e’ll burn his black ass”); see also Addison v. Ingles Mkts., Inc., 2012

WL 3600844 at *14 (M.D. Ga. Aug. 21, 2012) (no pretext where manager made derogatory

comments about President Obama and asked why one department employed so many African

Americans). Finally, Plaintiff has not presented any Rule 56 evidence that (1) Shad has ever

made any discriminatory remarks, or (2) that Renkema induced Shad to terminate Plaintiff for

discriminatory reasons. Cf. Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1249 (11th

Cir. 1998) (recognizing the “cat’s paw” theory for establishing discrimination). Accordingly,

this purported evidence of racial bias presented by Plaintiff is insufficient to establish pretext.

       Because Plaintiff has failed to establish that each of the four reasons for his termination



                                                  20
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 21 of 25



were false, he has not satisfied his burden of showing that all of those reasons were pretextual.

See Chapman v. AI Transport, 229 F.3d 1012, 1037 (11th Cir. 2000) (noting that “[i]n order to

avoid summary judgment, a plaintiff must produce sufficient evidence for a reasonable factfinder

to conclude that each of the employer’s proffered nondiscriminatory reasons is pretextual.”)

(citing Combs v. Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir. 1997)). In fact, Plaintiff has

not shown that any of the reasons are pretextual, much less that all of them are. Therefore,

Defendant is entitled to summary judgment on Plaintiff’s discrimination claim.

       A.      Plaintiff’s Retaliation Claim

       Title VII bars an employer from retaliating against an employee who “has made a charge,

testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under

[Title VII].” 42 U.S.C. § 2000e-3(a). On October 17, 2019, after the October 14 incident with

Renkema and Mayfield regarding the two IARs, Plaintiff filed a charge of discrimination with

the EEOC. (Doc. # 50-1 at 3, ¶ 14). Then, on October 20, 2019, Plaintiff received a telephone

call from Renkema informing him that he was terminated and instructing him to pick up his final

paycheck on October 21, 2016. (Id.). Renkema, however, testified that Plaintiff was terminated

October 17, 2016, and that he called Plaintiff that day to notify him. (Docs. # 46-1 at 37; 46-4 at

4; 46-9 at 2). On October 21, 2016, Plaintiff filed an amended charge of discrimination which

alleged that he believed his termination was discriminatory. (Doc. # 1 at 9-10). The amended

charge does not mention retaliation, nor is the “retaliation” box checked. (Id.).

       Defendant has presented undisputed evidence that it did not receive notice of Plaintiff’s

EEOC Charge until October 25, 2016. (Doc. # 46-1 at 13-14).

               1.      Plaintiff Has Sufficiently Exhausted His Administrative Prerequisites

       “Prior to filing a Title VII action ... a plaintiff first must file a charge of discrimination



                                                 21
         Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 22 of 25



with the EEOC.” Sanchez v. Standard Brands, Inc., 431 F.2d 455, 466 (5th Cir. 1970).17

Defendant argues that Plaintiff failed to exhaust his administrative remedies for his retaliation

claims because he did not specify that he had suffered retaliation in either charge. (Doc. # 45 at

19-20). However, in binding precedent the former Fifth Circuit held “that it is unnecessary for a

plaintiff to exhaust administrative remedies prior to urging a retaliation claim growing out of an

earlier charge; the district court has ancillary jurisdiction to hear such a claim when it grows out

of an administrative charge that is properly before the court.” Gupta v. E. Tex. State Univ., 654

F.2d 411, 413-14 (5th Cir. Unit A Aug. 1981); see also Baker v. Buckeye Cellulose Corp., 856

F.2d 167, 168-69 (11th Cir. 1988) (district court possessed jurisdiction over the retaliation claim

because the retaliation claim “could reasonably be expected to grow out of the original charge of

discrimination.”).

        The undersigned previously has applied Gupta and Baker to conclude that a plaintiff need

not administratively exhaust his or her EEOC remedies before filing a retaliation claim growing

out of an earlier-filed EEOC charge. See Davis-Young v. Protective Life Corp., 2014 WL

4264845, at *7 (N.D. Ala. Aug. 21, 2014) (distinguishing the retaliation claim in Gupta from the

retaliation claim presented); Skotnicki v. Bd. of Trs. of Univ. of Ala., 2014 WL 3891973, at *13

(N.D. Ala. Aug. 8, 2014) (“When a retaliation claim is based on a retaliatory action taken against

the employee after the initial EEOC charge is filed, the Eleventh Circuit has concluded that the

retaliation claim necessarily grows out of a properly filed employment discrimination charge,

and it is not necessary for a plaintiff to file a second charge specifically alleging retaliation.”),

aff’d, 631 F. App’x 896 (11th Cir. 2015). Here, Plaintiff did file an amended charge. Although

that charge does not mention retaliation, it references the original charge and alleges that, after

        17
            In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted as binding precedent all Fifth Circuit decisions handed down prior to the close of business on September 30,
1981.

                                                        22
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 23 of 25



the date of the original charge, Plaintiff’s employment was terminated. Because Plaintiff did not

have the assistance counsel at that time, the court will not hold technicalities against him.

       Viewing the facts in the light most favorable to Plaintiff, an investigation Plaintiff’s

retaliation claims could grow out of either the October 17, 2016 charge, or the amended charge.

Because Plaintiff’s race discrimination claim based on those charges is properly before the court,

Plaintiff’s retaliation claim is also properly before the court. Baker, 856 F.2d at 168-69; Gupta,

654 F.2d at 413-14.

               2.      Plaintiff Has Failed to Establish a Prima Facie Case of Retaliation

       To establish a prima facie case of retaliation under Title VII, a plaintiff must show that

“(1) he engaged in statutorily protected expression, (2) the employer took action that would have

been materially adverse to a reasonable employee, and (3) there was some causal relation

between the two events.” Worley v. City of Lilburn, 408 F. App’x 248, 250 (11th Cir. 2011)

(citing Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001)). “If a plaintiff

establishes a prima facie case of retaliation and the employer proffers a legitimate, non-

[retaliatory] reason for the adverse employment action, the plaintiff must then demonstrate that

the employer’s proffered explanation is a pretext for retaliation.” Watson v. Kelley Fleet Servs.,

LLC, 430 F. App’x 790, 791 (11th Cir. 2011) (citing Holifield v. Reno, 115 F.3d 1555, 1566

(11th Cir. 1997)).

       Because it is undisputed that Plaintiff engaged in statutorily protected conduct when he

filed his EEOC charge and was terminated, Defendant focuses its argument on the third element:

causation. (Doc. # 45 at 20-21). The court concludes that Plaintiff has failed to establish the

requisite causal nexus between his charge and his termination because the undisputed Rule 56

evidence shows that Defendant was unaware of Plaintiff’s EEOC Charge when it made the



                                                 23
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 24 of 25



decision to terminate Plaintiff.

       Defendant’s witnesses gave testimony that it did not receive notice of Plaintiff’s EEOC

Charge until October 25, 2016. (Docs. # 46-1 at 14; 46-4 at 5). Plaintiff argues that, because

Plaintiff’s EEOC Charge was “issued” on October 19, 2016 via electronic means, it necessarily

would have been received instantly on October 19. (Doc. # 50 at 24). Plaintiff bases this

argument on a note that the charge was “prepared for serving via Digital Charge System” on

October 19, 2016. (Doc. # 50-2 at 3). However, evidence that the charge was “prepared for

serving” is not the same as evidence that it was actually “served.” Nor does it establish that it

was received by Defendant on that date. Simply put, the testimony of Kuska and Shad that the

Charge was not received until October 25, 2016 is undisputed. (Docs. # 46-1 at 14; 46-4 at 5).

       Because Plaintiff has failed to present evidence that Defendant was aware of his EEOC

Charge at the time it terminated his employment, he cannot establish causation—the third

element of his prima facie case of retaliation. See generally Hudson v. Southern Ductile Casting

Corp., 849 F.2d 1372, 1376 (11th Cir. 1988) (affirming grant of summary judgment to the

defendant on retaliatory discharge claim where there was uncontradicted evidence that the

decisionmakers were unaware of the plaintiff's threat to file an EEOC charge); McCollum v.

Bolger, 794 F.2d 602, 610-11 (11th Cir. 1986) (affirming judgment for defendant and holding

that the plaintiff failed to prove a prima facie case of retaliation where evidence at trial showed

that the decision maker did not know that the plaintiff was engaging in protected conduct).

               3.      Plaintiff Has Failed to Establish Pretext

       Even if Plaintiff had presented a prima facie case of retaliation (which, to be clear, he has

not), Defendant has sufficiently “proffered . . . legitimate, [non-retaliatory] reason[s] for the

adverse employment action.” Watson, 430 F. App’x at 791. Therefore, the burden shifts back to



                                                24
        Case 2:17-cv-02000-RDP Document 55 Filed 04/15/20 Page 25 of 25



Plaintiff to “meet the employer’s reason[s] ‘head on and rebut [them].’” Id. (quoting Jackson v.

Ala. State Tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005)). And again, under Eleventh

Circuit precedent, “[a] reason is not pretext for discrimination unless it is shown both that the

reason was false, and that [retaliation] was the real reason.” Brooks, 446 F.3d at 1163 (citation

omitted) (internal quotation marks omitted).

       Defendant articulated four reasons for terminating Plaintiff’s employment: (1)

unprofessional conduct; (2) insubordination; (3) forging customer signatures on bills-of-lading;

and (4) removing bills-of-lading from company premises without authorization. For the same

reasons discussed in the analysis of Plaintiff’s discrimination claim, the court concludes that

Plaintiff has failed to show that each one of Defendant’s reasons are a pretext for retaliation.

Indeed, he has not shown that any of them are so. (See p.p. 14-21 supra). Therefore, Defendant is

also entitled to summary judgment on Plaintiff’s retaliation claim.

IV.    Conclusion

       For all of the foregoing reasons, Defendant’s Motion for Summary Judgment is due to be

granted. An Order consistent with this Memorandum Opinion will be entered.

       DONE and ORDERED this April 15, 2020.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                25
